DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No claim amendments have been made.  Claims 69-77, 82, 83, and 89-96 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements filed 26 September 2022 has been considered.  Initialed copies of the IDSs accompany this Office Action.  


Terminal Disclaimer
The terminal disclaimer filed on 26 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USSN 17364107; US11084881; US10465010; US9745379; US9228016; US10690674; US11213586 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Withdrawn Objections/Rejections
Applicant’s amendment has obviated the previous objections to the Specification.

The Terminal Disclaimer filed 26 September 2022 has obviated the provisional non-statutory double patenting rejection over USSN 17364107.

The Terminal Disclaimer filed 26 September 2022 has obviated the non-statutory double patenting rejections over US11084881; US10465010; US9745379; US9228016; US10690674; US11213586, 





Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

 
Claims 69, 70, 72-74, 77, 82, 83, 89, 91, 92, 95, and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11, 12, and 16-20 of US11408889 (IDS; previously copending Application No. 16870006) in view of either US20140242077 (of record) and/or US20140294759 (of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims of the reference application recite the same anti-GITR antibody that comprises the same CDRs and VH and VL pair as recited in subpart (m) of instant claims 69, 70, 82, and 89.  As indicated in claims 5-7, 11, and 12 of the ‘889, the anti-GITR antibody can be further linked to a detectable moiety; i.e., it is an immunoconjugate comprising the antibody linked to an agent as recited in instant claims 82 and 89-96.  And while the claims of the ‘006 do not address the functional properties recited in instant claims 72-74, 91, and 92, given the claim dependencies, those functions must be necessarily present. 
The claims of the ‘889 do not require that the anti-GITR antibody be part of a bispecific antibody as required by instant independent claims 69 and 70.
But for the reasons of record, a bispecific antibody would have been an obvious alternative format for the anti-GITR antibody of the ‘889 in view of the teachings of either US20140242077 and/or US20140294759.  Therefore, the instant claims and the claims of the reference application are not patentably distinct. 
Applicant’s argument regarding the provisions of MPEP 804 are acknowledged.  However, USSN 16870006 has issued, converting the rejection into a non-provisional rejection, thereby making those provisions inapplicable.


Claims 69-77, 82, 83, and 89-96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69-87 of copending Application No. 17531061 (reference application; pub’d as US2022017592 (IDS)) in view of either US20140242077 (of record) and/or US20140294759 (of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The product recited in the claims is an anti-GITR antibody that comprises the same CDRs and VH and VL pairs as recited instant claims 69, 70, 82, and 89.  The anti-GITR antibody would necessarily have the functional properties recited in instant claims 72-74, 91 and 92.  Pharmaceutical compositions comprising the antibody, as required by instant claims 83 and 96, would have been obvious at least in view of the method of treating recited in the reference claims. 
While the reference claims are directed to an antibody comprising a modified heavy chain constant region, inclusion of any one of a human IgG1, IgG2, or IgG4 isotype heavy chain constant region would have been an obvious alternate embodiment that the ordinary artisan would have been motivated to prepare at least to provide a control to the modified heavy chain of SEQ ID NO: 394 of the ‘586.  Utilizing a human IgG1, IgG2, or IgG4 constant region would result in the sequences and isotypes recited in instant claims 71, 75, 76, 90, 93, and 94.  
The claims of the ‘061 do not require that the anti-GITR antibody be part of a bispecific antibody as required by instant independent claims 69 and 70 or linked to an additional agent as required by instant independent claim 82.
But for the reasons of record, a bispecific antibody would have been an obvious alternative format for the anti-GITR antibodies of the ‘061 in view of the teachings of either US20140242077 and/or US20140294759, particularly in view of reference claim 86 of the ‘061, which recites that the anti-GITR antibody can be an used in combination with other therapeutic agents.
Likewise, an immunoconjugate would have been an obvious alternative form for the anti-GITR antibodies of the ‘061 at in view of the teachings of either US20140242077 and/or US20140294759, particularly in view of reference claim 87 of the ‘061, which recites that the anti-GITR antibody can be used in a method of detection.  
Therefore, the instant claims and the claims of the reference application are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s argument regarding the provisions of MPEP 804 are acknowledged.  However, in view of the maintained non-provisional rejection, those provisions are currently inapplicable and the provisional rejection is maintained.






Claims 69-77, 82, 83, and 89-96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66, 72, 79, 80, and 99-102 of copending Application No. 16612956 (reference application; pub’d as US20200291122; IDS) in view of either US20140242077 (of record) and/or US20140294759 (of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims of the reference application recite the same anti-GITR antibody as recited in part (a) of the instant claims for use in a combination therapy with an anti-PD-1 antibody.  The reference claims do not recite that the two antibodies are linked together as a bispecific construct, or that they are an immunoconjugate comprising an anti-GITR antibody “linked to” an agent that is a second antibody.  But the teachings of either US20140242077 and/or US20140294759, discussed previously, render the alternative bispecific and immunoconjugate forms of the anti-GITR antibody obvious.  Combining the anti-GITR and anti-PD1 antibodies into a bispecific/immunoconjugate would simplify the dosing since only one drug would then be administered.  Alternatively or additionally, as discussed above, the secondary references teach advantages for combining an anti-GITR antibody and an anti-PD1 antibody for therapy because the therapeutic activity is achieved with less unwanted cytokine release.  Therefore the claims are not patentably distinct.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s argument regarding the provisions of MPEP 804 are acknowledged.  However, in view of the maintained non-provisional rejection, those provisions are currently inapplicable and the provisional rejection is maintained.



Claims 69-77, 82, 83, and 89-96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9, 12-14, 17, 21, 26, 27, 29, 31, and 45-51 of copending Application No. 16793737 (reference application; unpublished, common assignee) in view of either US20140242077 (of record) and/or US20140294759 (of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims of the reference application recite the same anti-GITR antibody as recited in part (a) of the instant claims for use in a combination therapy with an anti-PD-1 antibody.  The reference claims do not recite that the two antibodies are linked together as a bispecific construct, or that they are an immunoconjugate comprising an anti-GITR antibody “linked to” an agent that is a second antibody.  But the teachings of either US20140242077 and/or US20140294759, discussed previously, render the alternative bispecific and immunoconjugate forms of the anti-GITR antibody obvious.  Combining the anti-GITR and anti-PD1 antibodies into a bispecific/immunoconjugate would simplify the dosing since only one drug would then be administered.  Alternatively or additionally, the secondary references teach advantages for combining an anti-GITR antibody and an anti-PD1 antibody for therapy because the therapeutic activity is achieved with less unwanted cytokine release.  Therefore the claims are not patentably distinct.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s argument regarding the provisions of MPEP 804 are acknowledged.  However, in view of the maintained non-provisional rejection, those provisions are currently inapplicable and the provisional rejection is maintained.



Allowable Subject Matter 
No claim is allowed.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643